DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 19-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,684,348.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are simply a broader version of the ‘348 claims.
Regarding claim 19, the ‘348 claims (claim 1) a method for controlling an orientation of a solar tracker, the method comprising: observing (“observing”) a cloud coverage (“cloud coverage”) above the solar tracker to obtain an observed cloud coverage; comparing (“comparing”) the observed cloud coverage with different cloud coverage models (“cloud coverage models”), each cloud coverage model being associated with an orientation setpoint value (“orientation setpoint vale”) for the solar tracker; matching (“matching”) the observed cloud coverage with a cloud coverage model; and controlling (“servo-controlling”) the orientation (“orientation”) of the solar tracker by applying the orientation setpoint value associated with the cloud coverage model, wherein the cloud coverage models include: at least one zero-cloud coverage model (“at least one zero-cloud coverage model”) associated with an orientation setpoint value corresponding to a direct inclination angle (“direct inclination angle”) established by an astronomical calculation (“astronomical calculation”) of the position of the Sun; and at least one widespread cloud coverage model (“at least one widespread cloud coverage model”) associated with an orientation setpoint value corresponding to an optimized inclination angle (“optimized inclination angle”), which does not coincide with the direct inclination angle.
Claims 19-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19-35 of copending Application No. 17/223,983 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a variation of the ‘983 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 19, the ‘983 application claims a method for controlling an orientation of a solar tracker, the method comprising: observing (“observing”) a cloud coverage (“cloud coverage”) above the solar tracker to obtain an observed cloud coverage; comparing (“comparing”) the observed cloud coverage with different cloud coverage models (“cloud coverage models”), each cloud coverage model being associated with an orientation setpoint value (“orientation setpoint”) for the solar tracker; matching (“matching”) the observed cloud coverage with a cloud coverage model; and controlling (“controlling”) the orientation (“orientation”) of the solar tracker by applying the orientation setpoint value associated with the cloud coverage model, wherein the cloud coverage models include: at least one zero-cloud coverage model (“a zero-cloud coverage model”) associated with an orientation setpoint value corresponding to a direct inclination angle (“direct inclination angle”) established by an astronomical calculation of the position of the Sun (inherent); and at least one widespread cloud coverage model (“a widespread cloud coverage model”) associated with an orientation setpoint value corresponding to an optimized inclination angle (“zero-inclination angle”), which does not coincide with the direct inclination angle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Padwick (U.S. Patent 8,594,375) discloses conventional cloud cover determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LUU/Primary Examiner, Art Unit 2878